internal_revenue_service department of in washington oc - contact person telephone number in reference to date t ep ra t2 jan significant index no legend taxpayer a plan b plan cc plan d dear - - - - this is a letter dated in response to amended by letters dated as and submitted on your behalf by your authorized representative in which a private_letter_ruling was requested under sec_72 your authorized representative submitted the following facts and representations of the internal_revenue_code code ’ taxpayer a sponsors recently by an amendment restated to be effective as of executed on the merger of plan c and plan d which were merged effective january plan b has received a favorable determination_letter from the internal_revenue_service dated the result of plan b most plan plan was is b b under the terms of plan c a participant under sec_12 of plan participants could withdraw these contributions prior to this provision was in could make voluntary contributions c termination of service with taxpayer a but not plan d page effect as of date a b if is and plan each account necessary maintained participant’s with each participant s account is several separate subaccounts allocated among a profit sharing plan account and a pension_plan account contributions account participant’s contribution account and a rollover_contribution account a profit participant's balance in plan c rollover sharing separate contribution accounts ‘rollover contribution is attributable to the participant’s after-tax contributions in which case it is allocated to the participant’s contribution account upon the merger of plan c and plan d allocated that is it except the extent participant’s referred to considered account purposes deferral to the plan such plan was the the for as in of to as it 8b a each participant can select among a number of investment options for the investment of his account the options that are offered are selected by taxpayer a and can include registered investment companies collective investment funds for employee_plans the trustee of which is a company in the same affiliated_group as taxpayer a loans to participants and other investment media each participant elects in writing or electronically a among the options for the investment of his account and as practical his demand investment options matter change can his at a of of the can form elect plan b profit participant distribution a participant can elect of sharing plan account retirement benefits from his which for these purposes includes any amounts allocated to a participant’s deferral contributions account participant’s contributions account or rollover_contribution account under sec_12 a to withdraw his profit sharing plan account in the form of a lump sum distribution substantially equal installments over a period certain though no longer than the participant’s life expectancy or the participant and his spouse or any reasonable combination of the first two options or any other reasonable_time or manner of distribution provided only that payments shall not in any event be option requirements of sec_401 a -1 regulations the and sections tax joint and survivor life expectancy of or guaranteed for made three a -2 any option any person selected proposed conform income must life code and the the the the of to of of under sec_12_3 a participant can also elect the form of distribution of retirement benefits from his pension_plan account a with spousal consent if married of plan b page a of participant a lump sum distribution participant can elect to withdraw his pension_plan account in substantially equal the form of installments over a period certain though no longer than the participant's life expectancy or the joint and survivor life expectancy any reasonable combination of the first two options or any other reasonable manner of distribution option three any option selected must conform to the requirements of sec_401 a and sec_1_401_a_9_-1 and sec_1_401_a_9_-2 of the proposed_regulations in default of an election the participant is to receive as a distribution a fixed or variable_annuity contract payable over his the annuity_contract must cover the lives of the participant and his spouse unless both elect otherwise no event ever to become liable to pay benefits for the life of any person is married spouse plan b life own and his or he in is if if elects a participant in installments over a period certain in accordance with plan b the amounts of the installments are determined by dividing the balance of the year in which the installment is be paid_by the number of years remaining in the period certain chosen by the participant the participant’s account at withdraw distributions the beginning of to to in a letter dated taxpayer a represented that it will amend plan b sec_12 a which relates to the available distribution options for participants’ profit sharing plan to distributions of the pension_plan account as follows accounts section relate sec_12_3 a which and of will both three under new option three be replaced with a option the sections be revised and renumbered to become option four and will new option three will provide that a participant may elect to receive his distribution in such amounts and at such times as a participant or former participant may request but not less than the minimum amounts that must be distributed by the applicable distribution date necessary to comply with sec_401 a of the code and any proposed temporary or final regulations promulgated thereunder option four will provide that distributions may be made any reasonable combination of the foregoing ie any of the other available options or any other reasonable manner of distribution in taxpayer a anticipates that most of plan b participants who will in coming years be required to receive minimum required distributions from plan b and whose accounts include after-tax contributions to plan c prior to future distributees will elect to fulfill the requirements of sec_401 of of fe page the code by choosing the new option three based on the above you request the following letter rulings i of the from distributions none b received by future distributees who make a distribution election pursuant to the new option three as provided in the proposed amendment to sec_12 a or a of plan b is an amount_received_as_an_annuity under sec_72 of the code plan to an who make there is a future received distributees amount is because none of the distributions from plan b a distribution election pursuant to the new option three as provided in the proposed amendment to sec_12 a or a of b plan an as annuity b defined under sec_72 there as and section defined b the income_tax regulations c all of the distributions have been and will be considered made before the annuity starting the distributions will be subject_to sec_72 e b as no annuity of the code date under sec_72 of the code starting annuity date and all d no of of is c b and allowed participants all of the distributions froma because a future distributee’s profit sharing account balance in plan b who make a distribution election pursuant to the new option three the proposed amendment to as provided in sec_12 a of plan b have been and will be considered made before the annuity_starting_date to withdraw plan after-tax contributions before separation will from apply to entire recover after-tax amount contributions made before her profit distributions sharing account will be subject_to income_tax allow without of future distributee before or years of e d of may tax her portion service section income from any her his his the his or to or in as a page sec_402 of the code provides in general that the amounts actually distributed to any distributee by an employee’s trust described in sec_401 shall be taxable to him in the year in which such amounts are distributed under sec_72 of the code sec_72 of the code provides the rules for amounts received as an annuity and sec_72 the rules relating to amounts not received as the code further distinguishes amounts not sec_72 an annuity by designating them as either amounts received as received on or after the annuity_starting_date or as amounts received before the annuity_starting_date of the code provides an annuity of is received an amount that when investment pursuant to sec_72 a not received as an annuity and that is ‘received on or after the annuity_starting_date is included entirely in the distributee’s the gross_income distributee’s is pursuant to section defined in sec_72 e e not received as an annuity and that is received before the annuity_starting_date is included in the extent allocable to income_on_the_contract and not included in gross_income to the extent allocable to the distributee’s investment_in_the_contract however b of the code an amount that is the distributee’s gross_income to for term contract without offset that the as an in from plans qualified sec_72 a of the code provides the rules for not distributions received as an annuity code annuity_starting_date the code applies to such provides that sec_72 b amounts therefore those distribution are included in gross_income to the extent allocable to income_on_the_contract and not included in gross_income to the distributee’s investment_in_the_contract are received before the the extent allocable to sectton e a of amounts that that and are the of of the code section provide sec_72 a _ special grandfather provision to e a for distributions from qualified_plans that are amounts_not_received_as_an_annuity and that are received before the annuity_starting_date that on date permitted withdrawal of employee contributions before separation_from_service in general distributions from such plans are not included in the distributee’s income until all of his after-tax contributions ie his investment_in_the_contract that were made in years prior to are recovered tax-free c b q a-13 of internal_revenue_service notice_87_13 describes the grandfather provision outlined in section o27 page a if of the plan that code on may plan c it provides that that such in-service distributions under plan c for e d example permitted in-service distributions of employee contributions is merged after date did with a plan for example plan d not permit the contract on december the merged plan that comprises plan c will continue to qualify for sec_72 e d of the code investment_in_the_contract on december or the portion of the merged plan that comprises plan d will not qualify for the grandfather and thus for purposes of section i sec_72 is the investment the contract on december to be treated under the merged plan of on may investment in under plan d or the portion of grandfather not provision special though under part the in as it sec_1_72-1 of the income_tax regulations defines the term amounts received as an annuity and provides that they are amounts which are payable at regular intervals over a period of more than one full year from the date on which they are deemed to begin provided the total of the amounts which are so payable or the period for which they are to be paid can be determined as of any other_amounts to which the provisions of sec_72 apply are considered to be amounts_not_received_as_an_annuity that date sec_1_72-2 of the income_tax regulations provides an annuity that amounts are considered amounts received as only if all of the following tests are met i they must be received on or after the annuity_starting_date as that term is defined in sec_1_72-4 of the income_tax regulations ii they must in periodic installments at semiannually quarterly regular intervals monthly weekly or otherwise over a period of more than one full year from the annuity_starting_date and whether annually be payable the iii annuity_starting_date either the total of the amounts payable must be determinable at the contract or indirectly by the use of either mortality tables or compound interest computations or both in conjunction with such terms and in accordance with sound actuarial theory terms from the of sec_1_72-2 of the regulations goes on to state that if amounts are to be received for a definite or the the periodic_payments may vary in accordance with experience in certain profit-sharing_plans in part determinable time amounts of investment under a contract which provides that as costs of living indices or similar fluctuating criteria each 27s page such received enumerated therein as payment shall be considered to the ‘extent an amount_received_as_an_annuity sec_1_72-4 of the regulations in general defines an annuity_starting_date as the first day of the first period for which an amount is received an an annuity except that if such date was before date then the annuity starting the first day of the first period for date is january which an amount is received as an annuity shall be whichever of the following is the later i the date upon which the obligations under the contract became fixed or ii the first day of the period year half-year quarter be month made annually semiannually quarterly monthly or otherwise which ends on the date of the first annuity_payment or otherwise depending on whether payments are to amounts whether the distributions received by a future distributee must constitute determine of amounts received as an annuity found in sec_1_72-1 and sec_1_72-2 of then these amounts_not_received_as_an_annuity the regulations the annuity the received payment an satisfy if they do not definition of not these definition conversely amounts whether satisfy as we a who make future or a such amount distributees distribution election pursuant to the new option three as provided in the proposed amendment to sec_12 a of plan b may request distributions in may desire the period for which payments will be made will not be ascertainable and the total amount of distributions that future distributees are the commencement of distributions because they will have the option to withdraw more than is otherwise required the new option three distribution method is too flexible to satisfy the definition of an annuity as defined in sec_1_72-2 of the regulations the minimum amount to receive cannot be determined as earlier than such they time and of at as therefore with respect to ruling_request number one we conclude that none of the distributions from plan b received by future distributees who make a distribution election pursuant to the new option three as provided in the proposed amendment is an amount_received_as_an_annuity under sec_72 of the code the distributions to distribution election pursuant amounts_not_received_as_an_annuity not received as an annuity there is future to who make distributees the new option three a are because these amounts are and wal no annuity per se page the distributions can thus starting date section annuity_starting_date e of therefore code the made not be an annuity these payments are treated under as the received before amounts after accordingly with respect to your second ruling_request we conclude that because none of the distributions from plan b to future distributee who make a distribution election pursuant to the new option three as provided in the proposed amendment to sec_12 a is an amount received as a there is no annuity as defined under section an annuity as is defined under sec_72 the income_tax regulations all of the distributions have been and will be considered made before the annuity_starting_date and be subject_to sec_72 e b no annuity_starting_date the distributions will or a of plan b and sec_1_72-4 of the code there code the all d c b of of of - that future of may represented you represented that as plan c permitted you participants to withdraw their voluntary contributions after-tax also distributees therefore the contributions in years before to plan c will to grandfather provision of sec_72 distributions made pursuant to sec_12 a to future plan b distributees who elect the new option three under the proposed amendment to plan b and who made after-tax contributions in years before the grandfather provision will apply even though plan c merged with plan d to become plan b pursuant to q a-13 of irs notice_87_13 apply made of of a all of plan b that because accordingly with respect to your third ruling_request we conclude the distributions from a future distributee’s profit sharing account balance in plan b to a future distributee who makes a distribution election pursuant to the new option three as provided in the proposed amendment to have been and will be considered sec_12 a of may made before the annuity_starting_date after-tax contributions sec_72 d will apply to a future distributee who made after- recover without tax contributions in years before income after-tax contributions made in years before before any portion of his or her distributions from his or her profit sharing account balance will be subject_to income_tax as withdraw service participants separation allowed before his to form entire amount plan and tax her the b or to of b this ruling is based on is qualified under code sec_401 and its related trust tax- exempt under code sec_501 at all times relevant to this ruling the assumption that plan b page this ruling is directed only to the taxpayer who requested sec_6110 of the internal_revenue_code provides it that it may not be used or cited by others as precedent pursuant to a power_of_attorney on file in this office a to your authorized copy of this letter_ruling is being sent representative sincerely yours gigned joygs b floyd joyce e floyd manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of letter_ruling form_437 q1k
